Citation Nr: 1738686	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-40 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance (A&A) or due to being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 15, 1990.  His service from October 16, 1990 to April 23, 1993 was under other than honorable conditions for the purpose of eligibility for VA benefits.  See 06/18/2013 Administrative Decision.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the RO denied entitlement to SMC due to the need for A&A or due to being housebound.  A notice of disagreement was filed in June 2014, a statement of the case was issued in October 2015, and a substantive appeal was received in October 2015.  

In May 2015, the RO granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable rating, effective July 21, 2014.  A notice of disagreement was filed in June 2015 with regard to the disability rating assigned.  In December 2015, the RO denied entitlement to service connection for acid reflux.  A notice of disagreement was filed in December 2015.  Statements of the case were issued in December 2016, and a substantive appeal was received in January 2017.  

The Veteran testified at a Board hearing in July 2017; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for acid reflux and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is unable to perform the basic functions of self care and is so helpless due to his service-connected disabilities as to be in need of the regular aid and attendance of another individual.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. § 3.352(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  In that regard, compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, service connection is in effect for posttraumatic stress disorder (PTSD) with depression (50 percent from 04/27/2009); left hip, status post total hip replacement (50 persent from 01/01/2010); right hip, status post total hip replacement (50 percent from 04/01/2010); tinea versicolor (30 percent from 06/25/2010); chronic thoracolumbar strain, mild compression fractures, T7 to T9, spondylosis T5 to L5 (20 percent from 09/21/2007); left ankle strain with perioarticular osteopenia and bone spurs (20 percent from 06/25/2010); right ankle strain with periarticular osteopenia and bone spurs (20 percent from 06/25/2010); left knee strain (10 percent from 09/21/2007); right knee strain with periarticular osteopenia (10 percent from 06/15/2010); status post gunshot wound, right heel, with residual scars times two, plantar fasciitis, bunion, hammertoes 2nd and 5th toes and calcaneal spur (10 percent from 06/25/2010); left foot plantar fasciitis associated with status post gunshot wound, right heel, with residual scars times two, plantar fasciitis, bunion, hammertoes 2nd and 5th toes, and calcaneal spur (10 percent from 06/25/2010); tinnitus (10 percent from 07/21/2014); and, bilateral hearing loss (0 percent from 07/21/2014).  

In October 2013, the Veteran's physician completed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner found that while the Veteran was able to feed himself he was unable to prepare his own meals.  He needs assistance in bathing and tending to his hygiene needs.  He has to be reminded to take his medication.  He can manage his financial affairs.  He is obese, well nourished and has an altered gait.  He has limited range of motion and is unable to lift his arms above his ears.  He is unable to bend over at the waist and he is unable to stoop.  He uses a wheelchair, walker, and cane.  10/28/2013 VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  

In February 2016, the same physician completed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner found that the Veteran was able to feed himself but was unable to stand at the stove.  He needs assistance in bathing and tending to his hygiene needs.  He forgets to take his required medication.  He is able to manage his financial needs.  He has an unsteady gait and has poor hand dexterity.  He has pain and dysfunction associated with his hips, and has limitation of motion associated with his spine.  He leaves home as needed but is at a risk of falling.  He uses a cane and wheelchair.  02/18/2016 VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  

At his July 2017 hearing, the Veteran indicated that on a few occasions he has started a fire in his home while trying to prepare food.  He also indicated that at times he would ask neighbors to bring him food from a store or restaurant.

Based on the VA examiner's opinions, the Board concludes that there is a state of equipoise between the positive and the negative evidence.  While the Veteran can move around the house and feed himself, he struggles to prepare food and needs assistance with bathing and tending to his hygiene needs.  He has an unsteady gait and is at a risk of falling, and relies on a cane, wheelchair, and/or walker.  His emotional and neurocognitive effects from his PTSD render him unable to reliably take his medication, turn off his appliances, and ensure that he maintains a safe environment.  Indeed, per his hearing testimony he had inadvertently caused fires in his apartment.  The opinion of the examiner leads to a finding that the Veteran has impaired physical limitations and impaired cognitive skills which render him incapable of handling all of his personal affairs, and prevents his ability to function and complete all of the activities of daily living and maintain a safe living environment.  With the positive and the negative evidence in a state of approximate balance, the Board finds that the criteria for aid and attendance benefits have been met.  38 U.S.C.A. § 5107(b).

As special monthly compensation based on the need for aid and attendance is a higher benefit than special monthly compensation based on housebound status, the question of whether the Veteran is housebound is rendered moot.  38 C.F.R. § 3.351(d).  


ORDER

Entitlement to SMC based on the need for aid and attendance is granted.


REMAND

Acid reflux

In November 2015, the Veteran underwent a VA examination to assess the etiology of his claimed acid reflux.  The examiner opined that his gastroesophageal reflux disease (GERD) was less likely as not due to service, finding no direct relationship between his GERD condition and his military service. 

The Veteran has asserted, however, that service connection should be established on a secondary basis per 38 C.F.R. § 3.310.  See 05/24/2017 VA 646 Statement of Accredited Representative in Appealed Case.  Specifically, the Veteran asserts that he has stomach ulcers and heartburn problems due to drinking alcohol and stress.  See 01/29/2016 VA 21-4138 Statement in Support of Claim.  As service connection is in effect for PTSD, an opinion should be sought as to whether his acid reflux/GERD is due to or aggravated by his PTSD.  

Bilateral hearing loss

In May 2015 and June 2016, the Veteran underwent audiological examinations to assess the severity of his hearing loss.  

The Veteran testified that he often has to ask people to repeat themselves and he is unable to hear traffic/vehicles driving.  07/18/2017 Hearing Transcript at 4.  He finds it difficult to talk on the phone and hear in crowds.  Id. at 4-5.  He also testified that he has been going through hearing aid training at the Long Beach VA Medical Center (VAMC).  Id. at 4.  

VA treatment records are on file through October 25, 2016; updated treatment records should be associated with the virtual folder.  

In light of the Veteran's testimony, the Veteran should be afforded a VA examination to assess the severity of his hearing loss.  It is also noted that a VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (holding that the regulations "require VA examiners to elicit information from a claimant concerning the functional effects of his or her disability").

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual folder updated VA treatment records for the period from October 26, 2016.  

2.  Request that a VA physician with appropriate expertise review the virtual folder and respond to the following:

a)  Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that acid reflux/GERD is caused by the service-connected PTSD;

b)  Indicate whether it is at least as likely as not (50 percent or greater probability) that acid reflux/GERD has been aggravated (worsened beyond its natural progression) by the service-connected PTSD.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

A physical examination should be scheduled if deemed necessary by the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the severity of his service-connected bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination. 

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss.  Please provide a comprehensive rationale for any discussion.  

4.  After completion of the above, review the expanded record and readjudicate the service connection issue and entitlement to a compensable disability rating for bilateral hearing loss, to include consideration of § 3.321(b)(1), as appropriate.  If any of the benefits sought are not granted in full, the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


